Exhibit 10.1 SEPARATION AGREEMENT AND RELEASE THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into as of the date written below by and between Michael S. Egan (“Employee”), and SPARK NETWORKS, INC., a Delaware corporation (the “Company”). RECITALS WHEREAS, Employee has been employed by the Company as Chief Executive Officer pursuant to the terms and conditions of that certain Employment Agreement, with an effective date of January 1, 2016 between the Company and Employee (the “Employment Agreement”); WHEREAS, Company delivered to the Employee written notice of termination without cause pursuant to Section 4(a) of the Employment Agreement on August 10, 2016 (the “Termination Notice”); and WHEREAS, Employee and the Company wish to enter into an agreement concerning his separation from employment with the Company.
